990 F.2d 1261
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ramon Angel CARO, Defendant-Appellant.
No. 91-56172.
United States Court of Appeals, Ninth Circuit.
Submitted March 10, 1993.*Decided March 17, 1993.

Before WALLACE, Chief Judge, and FARRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Ramon Angel Caro, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his sentence.   Caro pleaded guilty to possession with intent to distribute cocaine.   We have jurisdiction under 28 U.S.C. § 2255, and we reverse.


3
A defendant in a federal criminal prosecution is not entitled to have "a direct appeal and a section 2255 proceeding considered simultaneously in an effort to overturn the conviction and sentence."   Jack v. United States, 435 F.2d 317, 318 (9th Cir.1970), cert. denied, 402 U.S. 933 (1971).   The reason that a district court should not entertain a habeas petition while a direct appeal is pending is that the disposition of the direct criminal appeal may render the habeas petition unnecessary.   Feldman v. Henman, 815 F.2d 1318, 1320 (9th Cir.1987).


4
Here, Caro appealed his conviction, following a guilty plea, for possession with intent to distribute cocaine (No. 89-50311).   While his direct appeal was pending, Caro filed a 28 U.S.C. § 2255 motion to vacate his sentence.   In his motion, Caro argued that (1) his guilty plea was rendered involuntary by the ineffective representation of counsel, and (2) he was entrapped by government agents.   The district court denied the motion.


5
The district court did not have authority to rule on Caro's section 2255 motion while his direct appeal was still pending.   See Feldman, 815 F.2d at 1321.   We vacate the decision of the district court.


6
VACATED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3